After the filing of our opinion the defendant, by leave of court, filed a motion for reargument. We have carefully considered said motion and the reasons assigned therefor. The first two points of the motion are merely an elaboration of issues fully briefed and argued at the time of the original hearing of the case in this court. The third point, while dealing with a subject not completely briefed by the defendant, brings to our attention no matters to which consideration was not given before our decision in the case was reached. On the whole motion, therefore, we find nothing suggested therein which was not fully passed upon before the filing of said opinion.
The motion for a reargument is denied and dismissed.